Exhibit 10.01


      SECOND ALLONGE TO PROMISSORY NOTE DATED NOVEMBER 19, 2010




Reference is hereby made to the Promissory Note dated November 19, 2010 (the
“Note”) as amended by Allonge to Promissory Note dated September 27, 2011 by and
between Blacksands Petroleum, Inc., a Nevada corporation (the “Company”) and the
holder set forth on the signature page annexed hereto (the “Holder”).  Terms
used herein and not otherwise defined herein shall have the meaning set forth in
the Note.


The Company and the Holder hereby agree to amend the terms of the Note in
accordance with the following terms:


1.
The initial reference to the maturity date of the Note shall be revised from May
1, 2013 to May 1, 2014.



2.
The first sentence of Section 2 of the Note shall be deleted in its entirety and
replaced with the following:



“The outstanding principal balance of this Note together with all accrued but
unpaid interest hereunder (the “Outstanding Balance”) shall be due and payable
on May 1, 2014 (the “Maturity Date”).”


3.
On or before April 25, 2012, the Holder shall deliver to the Company, by wire
transfer in immediately available funds, to an account specified by the Company,
Five Hundred Thousand Dollars ($500,000) (the “Additional Loan”).



Upon receipt of the Additional Loan, all references to the principal sum of the
Note shall automatically, without any action by either party, be revised to
Three Million Dollars ($3,000,000).


The Company hereby agrees to the following terms which are part of this Allonge:


 
6.   Net Proceeds Interest (“NPI”): The Company agrees to deliver to Holder and
Holder shall receive from the Company Nine (9%) percent of the NPI on the
property set out on the Security Agreement dated September 27, 2011 between the
Company and the Holder and attached to and made a part of the Allonge to
Promissory Note (“Security Agreement”).  Notwithstanding anything to the
contrary herein, the NPI shall be capped at 25% of the Outstanding Balance
amount.  In addition, if the Company pays the sum of the Note on or before May
1, 2013, the NPI shall be reduced to 4.5%.
 
Net Proceeds Interest is defined as the total net monies received from a sale or
divestment of the Security Agreement property, by the Company, after deducting
all associated and attributable costs (actual) to the Security Agreement
property, including but not limited to the leasehold and associated land and
legal costs and all capital expenses for drilling and tangible equipment
associated therewith.  Also, the NPI shall be calculated after deducting value
for all of the existing wellbores (including SWD wells) and production
therefrom.

 
 
1

--------------------------------------------------------------------------------

 
 

  Dated:  May 1, 2012         BLACKSANDS PETROLEUM, INC.             By:  /s/
DAVID DEMARCO       Name:  David DeMarco       Title: Chief Executive Officer

 
 
ACCEPTED AND AGREED:


SILVER BULLET PROPERTY HOLDINGS SDN BHD


 
By: /s/ DAVID DAWES
Name: David Dawes
Title: Director
Dated: May 1, 2012

 
 
 2

--------------------------------------------------------------------------------